Citation Nr: 1510561	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In August 2014, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection for bilateral hearing loss.

The Veteran testified during his Board hearing that he did not have problems with his hearing when he first came home after serving as a Field Artillery Crewman in the Republic of Vietnam.  He also testified that he did not recall going to sick call for hearing complaints during service, and that he initially sought post-service treatment for hearing loss in the early 1980s.

The Board remanded the Veteran's claim in August 2014 to obtain an additional VA audiological examination and an opinion that discussed whether the Veteran's currently diagnosed hearing loss was or was not merely a delayed response to his conceded in-service noise exposure.  As that question was not addressed in the December 2014 examination report, remand for an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the December 2014 VA examination report and the claims file to the audiologist who provided that report, if available.  If that audiologist is not available, an opinion should be sought from another audiologist.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  

Following review of the claims file and the December 2014 examination report, the audiologist should discuss whether the hearing loss the Veteran was experiencing in 1981 was/was not merely a delayed response to his conceded in-service noise exposure.  The audiologist should discuss the significance, if any, of the Veteran's testimony that he did not experience hearing loss immediately after returning from Vietnam, and of the history and findings documented in the December 1981 private audiologic evaluation.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




